
	

113 S383 ES: To amend the Wild and Scenic Rivers Act to designate a segment of Illabot Creek in Skagit County, Washington, as a component of the National Wild and Scenic Rivers System.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		113th CONGRESS
		1st Session
		S. 383
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Wild and Scenic Rivers Act to
		  designate a segment of Illabot Creek in Skagit County, Washington, as a
		  component of the National Wild and Scenic Rivers System.
	
	
		1.Designation of wild and scenic river
			 segmentsSection 3(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by
			 adding at the end the following:
			
				(208)Illabot creek, washington
					(A)The 14.3-mile segment from the headwaters
				of Illabot Creek to the northern terminus as generally depicted on the map
				titled Illabot Creek Proposed WSR–Northern Terminus, dated
				September 15, 2009, to be administered by the Secretary of Agriculture as
				follows:
						(i)The 4.3-mile segment from the headwaters of
				Illabot Creek to the boundary of Glacier Peak Wilderness Area as a wild
				river.
						(ii)The 10-mile segment from the boundary of
				Glacier Peak Wilderness to the northern terminus as generally depicted on the
				map titled Illabot Creek Proposed WSR–Northern Terminus, dated
				September 15, 2009, as a recreational river.
						(B)Action required to be taken under
				subsection (d)(1) for the river segments designated under this paragraph shall
				be completed through revision of the Skagit Wild and Scenic River comprehensive
				management
				plan.
					.
		
	
		
			Passed the Senate
			 June 19, 2013.
			
			Secretary
		
	
	
	
